PER CURIAM.
In this appeal from an order summarily denying appellant’s motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850, we affirm the denial of relief as to the first claim raised in the motion, but reverse the denial of relief as to the second claim. In reversing the denial of relief as to the second claim, we accept the state’s confession of error based on Lewis v. State, 751 So.2d 715 (Fla. 5th DCA 2000), and remand to the trial court either for attachment of those portions of the record conclusively refuting the second claim or for an evidentiary hearing on that claim.
BOOTH, WOLF and BENTON, JJ., concur.